Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155045                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155045
                                                                    COA: 334868
                                                                    Chippewa CC: 15-001776-FC
  STEVEN EDWARD ALEXANDER,
           Defendant-Appellant.

  _________________________________________/

         By order of May 2, 2017, the application for leave to appeal the November 8, 2016
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of: (1) whether offense variables (OV) 11 and 19 were misscored, and, if
  so, whether the defendant is entitled to resentencing, despite the trial court’s departure
  from the guidelines range; and (2) if the defendant is not entitled to resentencing on the
  grounds that OVs 11 and 19 were misscored, whether the defendant’s sentence is
  reasonable under the standard set forth in Steanhouse. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
           t1218
                                                                               Clerk